SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said District Court be, and it hereby is, affirmed.
The plaintiffs-appellants Phyllis and Stanley Goldman, pro se, appeal the judgment of the United States District Court for the Eastern District of New York (E. Thomas Boyle, Magistrate Judge), which granted Marriot International Inc.’s motion for summary judgment and dismissed the plaintiffs’ negligence suit. Phyllis Goldman alleges that she slipped and fell on an icy sidewalk outside a Marriot Hotel in Uniondale, New York because of Marriot’s negligence. In her complaint, she sought damages in the amount of two million dollars. Her husband Stanley Goldman also sought damages in the amount of two hundred and fifty thousand dollars for his wife’s hospital bills, as well as for loss of consortium. The parties consented to trial before Magistrate Judge E. Thomas Boyle.
Having conducted a de novo review of the record, we affirm for substantially the reasons set forth in the district court’s Amended Memorandum Opinion and Order. See Goldman v. Marriot International, Inc., No. 98CV1678(ETB) (E.D.N.Y. Oct. 27, 2000).
The judgment of the District Court is hereby AFFIRMED.